Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein if at least one subframe boundary symbol…” at line 6, it is unclear if “at least one subframe boundary symbol” is the same as “two subframe boundary symbols” at line 4.  For the purpose of examination, examiner assume “at least one subframe boundary symbol…” at line 6 is the same as the one cited in claim 4.  Examiner suggests to amend the above limitation as follows: “wherein if at least one subframe boundary symbol of the two subframe boundary symbols…”.

Claim 25 recites, “the physical layer frame…” at line 2.  It is unclear if “the physical layer frame” is the same as “at least one physical layer frame” at line 3 in claim 19.  For the purpose of examination, examiner assumes it’s the same.  Examiner suggests to amend as follows: “the at least one physical layer frame…”.

Claims 27,33 recites similar limitations, and rejected for the same rationale as claims 19,25 above.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 is a non-transitory computer readable medium…to perform the method of claim 27.  Claim 35 is a non-transitory computer readable medium and claim 27 is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 19-35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of patent 11,223,881.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the instant application and the cited patent is the frequencies.  However, it is well known that frequencies are related to signal (see Independent Claims Comparison Table below).

Instant Application 17/644,250
Patent 11,223,881

Claim 1:

A reception apparatus, comprising: receive circuitry configured to receive a signal via broadcast, the signal conveying at least one physical layer frame including signaling and at least one subframe, the at least one subframe having as many as two subframe boundary symbols; and processing circuitry configured to process the received signal, wherein if at least one subframe boundary symbol is present in the at least one subframe: the at least one subframe boundary symbol includes a number of null cells and a number of active data cells arranged at frequencies between frequencies of the null cells, with at most half of the null cells being disposed at frequencies lower than those of the active data cells and a remainder of the null cells being disposed at frequencies higher than those of the active data cells, and the signaling includes a null cell number indicative of the number of null cells in the at least one subframe boundary symbol.

Claim 1:

A data processing apparatus, comprising: circuitry configured to produce signaling containing a Null cell number corresponding to a number of Null cells of cells of a sub-frame included in a physical layer frame, active data cells being arranged between Null cells, and in frequency, half of the Null cells disposed before the active data cells and half of the Null cells disposed after the active data cells; and process the signaling to be included in a preamble of the physical layer frame.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 19,27,35.
	For example it failed to teach receive circuitry configured to receive a signal via broadcast, the signal conveying at least one physical layer frame including signaling and at least one subframe, the at least one subframe having as many as two subframe boundary symbols; and processing circuitry configured to process the received signal, wherein if at least one subframe boundary symbol is present in the at least one subframe: the at least one subframe boundary symbol includes a number of null cells and a number of active data cells arranged at frequencies between frequencies of the null cells, with at most half of the null cells being disposed at frequencies lower than those of the active data cells and a remainder of the null cells being disposed at frequencies higher than those of the active data cells, and the signaling includes a null cell number indicative of the number of null cells in the at least one subframe boundary symbol, which clearly support by the specification on pages 15-40.  This feature in light of other features of the independent claims 19,27,35 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon et al (us 2017/0126558) discloses a method for transmitting a broadcast signal, the method including generating a plurality of input packets including broadcast data, generating at least one link layer packet using the input packets, wherein a header of the link layer packet includes packet type information and first length information, the packet type information indicates a type of an input packet included in a payload of the link layer packet, and the first length information indicates a length of the payload, generating a broadcast signal using the link layer packet, and transmitting the broadcast signal.

Lee et al (us 20100135422) discloses a method and apparatus for transmitting and receiving a preamble having sequence information for an OFDM system is provided. The preamble transmission method includes generating a preamble block including at least one frame having a header with a known sequence and a code block containing control information and transmitting the preamble block mapped to Orthogonal Frequency Division Multiplexing (OFDM) cells by repeating in frequency axis direction.

Hwang et al (us 2016/0205017) discloses a packet generator generating a packet including a header and a payload from an input stream including a plurality of input packets; and a signal processor signal-processing the packet, wherein the header includes a base header which includes: a first field indicating a packet type of the input packets; wherein when the first field is set to a value indicating that the packet type of the input packets is a TS packet, the base header comprises a second field indicating a number of TS packets included in the payload and a third field set to a first value indicating that the header of the packet does not comprises an additional header or a second value indicating that the header of the packet further comprises the additional header, and wherein the third field is set to the second value when TS header compression to remove at least one header of the TS packets is applied to generate the packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452